Citation Nr: 1330656	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  06-31 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for adjustment disorder with mixed anxiety and depressed mood (previously rated as adjustment disorder and posttraumatic stress disorder), currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for a right knee patellofemoral chondromalacia with degenerative findings, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for carpal tunnel syndrome of the right wrist, to include as secondary to service-connected bilateral knee disability.

4.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral knee disability.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSESES AT HEARINGS ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant is a veteran that had active service from January 2002 until June 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2005 and November 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board previously considered this appeal in December 2009, August 2010, April 2012, and December 2012 and remanded the claim for additional development.  

The appeal initially included claims for service connection for a left knee disability, chest pain, abdominal pain, vertigo, carpal tunnel syndrome of the left wrist and a claim for an increased evaluation for the right shoulder.  The claims for chest pain, abdominal pain and increased evaluation for the right shoulder were decided by the Board in an August 2010 decision.  As such, they are no longer on appeal. 

During the pendency of the appeal, the RO granted service connection for the left knee, vertigo and carpal tunnel syndrome of the left wrist in a June 2011 rating decision, which the Veteran did not appeal. 

In April 2010 and June 2012, the Veteran and his spouse presented testimony before a Veterans Law Judge at the RO.  Transcripts of the hearings are in the claims file.

In December 2012, the Board granted a 50 percent for headaches beginning June 4, 2004, but denied a higher rating thereafter; denied a rating higher than 10 percent for the right knee disability, but granted a separate 10 percent evaluation for recurrent subluxation or lateral instability of the right knee; and denied a higher rating for gastroesophageal reflux disease (GERD).  In the December 2012 decision, the Board also remanded the issues of service connection for right carpal tunnel syndrome, service connection for a lumbar spine disability, entitlement to an increased rating for adjustment disorder, and entitlement to a TDIU.

The Veteran appealed that portion of the Board's December 2012 decision denying a higher rating for the right knee disability, to the United States Court of Appeals for Veterans Claims (Court), and in June 2013, the Court vacated the Board's decision pursuant to a Joint Motion for Remand and remanded the case for additional reasons and bases.

As noted in the prior decision, the Board construed a November 2010 statement by the Veteran as a new claim for an increased evaluation for the right shoulder.  It does not appear that any development of this claim was initiated therefore it is again it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As mentioned in the Introduction, the Appellant and his spouse testified at a Board hearing in June 2012.  However, the Veterans Law Judge who conducted this hearing is no longer employed at the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing. 38 C.F.R. § 20.707.  Correspondence was sent to the Appellant in August 2013 to determine whether he desired a new hearing in this case.  The Board received a response from the Veteran in September 2013, wherein he indicated he wanted to have another hearing before a Veterans Law Judge at the RO (i.e., "Travel Board hearing").  Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).

Accordingly, the case is REMANDED for the following action:

The AMC/RO should take appropriate steps in order to schedule the Appellant for a personal hearing with a Veterans Law Judge of the Board sitting at the RO in accordance with his request.  The Appellant should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


